DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Cortical bone – Applicant must elect between demineralized and partially demineralized as recited by instant claim 40;
Cortical bone form - Applicant must elect between fibers and particulates; and
Rinsing agent – Applicant must elect a specific rinsing agent.
 The species are independent or distinct because each species has distinct structure and/or characteristics which require the use of different search queries. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 38-40, 44 and 46 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
During a telephone conversation with Brian Giles on 2/4/2021 a provisional election was made without traverse to prosecute the following species a) demineralized; b) fiber and c) water.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 42 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/636751 and US Provisional Applications 61/201612 and 61/240283, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  US’751 fails to provide support for partial demineralization of the cortical allograft bone.  Prov ‘612 fails to properly support cortical and cancellous bones, while Prov’283 fails to support lysing cancellous bone and then removing bone from the solution containing growth factors and bioactive.  As such claim 40 is awarded an effective filing date of 12/3/2010, while remaining claims are awarded a date of 12/13/2009.
Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 recite “THE” in all caps, this should be written in lowercase letters.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “the method of claim 39” however, claim 39 is directed to an implant, thus the metes and bounds of the claim are unclear.  For purposes of Examination, claim 41 will be interpreted as reciting “The implant of claim 39…”
Both claims 40 and 41 recite “the cortical allograft bone”, There is insufficient antecedent basis for this limitation in the claim as claim 38 only recites a “cortical allograft bone implant” thus it’s unclear if claims 40 and 41 are meant to limit the structure of the final implant or simply limit the structure of the bone used to make the implant.
For purposes of examination, for claim 40, prior art teaching the use of demineralized (complete or partial) bone will be deemed to read on the instant claim.  For claim 41, prior art teaching the implant to be in the form of particles will be deemed to read on the instant claim.
Claim 39 depends from itself which renders the claim indefinite and the metes and bounds are unclear.  For purposes of examination, claim 39 will be examined as depending from claim 38.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 38-40 and 43-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gertzman (US 6,030,635).
Claim 38-41 and 43-47 are product-by-process claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the structure implied by the recited method steps appears to be a cortical bone allograft implant harvested from cortical bone which comprises additional bioactives and growth factors, specifically bone morphogenetic proteins (BMP) other than those obtained from the cortical bone. Furthermore, the implant cannot comprise cancellous bone.
	Gertzman teaches a sterile malleable bone putty composition for application to a bone defect site (reading on implant) comprising a mixture of demineralized lyophilized (reading on dehydrated) cortical allograft bone power (reading on instant claim 40) and a carrier. The  carrier includes BMP in excess of the amounts naturally occurring in allergenic bone (Gertzman – claims 7 and 16-17).  
	Regarding claim 39: The bone putty composition can further comprise an antibiotic (Gertzman – claim19).
	In view of the teachings above, the claimed product is found to be substantially the same as the product of the prior art.   

Claims 38-40 and 43-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donda (US 2001/0041792) and KR20030027934.
Claim 38-40 and 43-47 are product-by-process claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the structure implied by the recited method steps appears to be a cortical bone allograft implant harvested from cortical bone which comprises additional bioactives and growth factors, specifically bone morphogenetic proteins (BMP) other than those obtained from the cortical bone. Furthermore, the implant cannot comprise cancellous bone.
	Donda teaches methods of obtaining growth factors from tissue such as bone, bone marrow, etc. and extracting one or more growth factors from said tissue, wherein the growth factors are osteogenic (Donda – claim 1).  Donda teaches that tissue used for extraction preferably comprises allograft tissue [0003] and further teaches that growth factors contemplated for use include BMP [0005], reading on instant claim 43.
	Donda further teaches a method of treating a defect or injury in a patient comprising infusing an implant with one or more of the obtained growth factors, wherein the implant can comprise bone (cortical and/or cancellous), thus it would have been obvious to formulate the implant to only comprise cortical bone as this is specifically contemplated (Donda – claims 27 and 29).
	Regarding claim 39: Donda teaches that the implants can be infused with medically/surgically useful substances, such as antibiotics [0008].
	However, Donda does not teach the implant to be dehydrated and to comprise demineralized bone.
	KR’934 discloses an osteogenic bone implant which can be made using cortical bone.  The implant can be made by selectively combining elongated bone derived elements with bone flour. Elongated elements and/or bone meal derived from bone are nondemineralized bone, partially or completely demineralized bone, or a combination of non-mineralized bone and demineralized bone. KR’934 teaches that by processing osteogenic bone implants using partially demineralized bone elements, the process of bone destruction involves remodeling and mixing with the bones of the host while maintaining the structure of the bone implant during healing. Partially demineralized bone-derived elements have osteoinductive properties, can participate in the healing process, and can also promote healing. Also, the malleability and strength are maintained.
	KR’934 further teaches that osteogenic bone implants can be used in a dry or hydrated state at the bone repair site. Dried or hydrated bone implants can be cut or standardized to fit the area to be repaired. The bone implant may be hydrated for about 1 to 120 minutes depending on the thickness of the bone implant using a suitable biocompatible liquid, such as water, saline, before, during or after the implant procedure. After hydration, the bone implant is flexible, but still maintains shape and significant tension. The bone implant may be packaged and stored in a dry or wet state for use in the procedure. In some circumstances, it is desirable to package the bone implant wet, and thus can be used immediately at the surgical site. Optional materials may be added to the bone implant prior to packaging. It is desirable to lyophilize or dehydrate and / or freeze the bone implant prior to storage (Pg. 3, 6 and 13).
	It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Donda with those of KR’934.  One of skill in the art would have been motivated to use partially demineralized bone elements in the implant of Donda as KR’934 teaches that partially demineralized bone-derived elements have osteoinductive properties, can participate in the healing process, and can also promote healing. Also, the malleability and strength are maintained.  A skilled artisan would have also been motivated to store the implant of Donda in a dehydrated state (selected from a finite number of options) as KR’934 teaches that its common to store bone implants in a dehydrated or wet state and teaches it is desirable to lyophilize or dehydrate and / or freeze the bone implant prior to storage.  One of skill in the art would have a reasonable expectation of success as both KR’934 and Donda teach osteogenic bone implants which can be made with cortical bone.
	In view of the teachings above, the claimed product is found to be substantially the same as the product of the prior art.  

Claims 38-40, 41 and 43-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donda (US 2001/0041792) and KR20030027934, as applied to claims 38-40 and 43-47 above, and further in view of Chen (US 2011/0014667).
	As discussed above, Donda and KR’934 make obvious the claimed implant, however, they do not teach the implant to be in the form of fibers.
Chen teaches improved osteogenic compositions enhanced by the sorption of growth factors (Abs) which can be used as implants to repair bone defects [0004].  Chen teaches that the composition can be produced in the dehydrated form of a sponge, powder, particles, membrane, fleece or fibers by standard methods known to one of skill in the art [0019].
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Donda and KR’934 with those of Chen.  One of skill in the art would have been motivated to formulate the implant of Donda as dehydrated particles as Chen teaches that osteogenic implants used to repair bone defects can be effectively formulated as fibers by standard methods known to one of skill in the art and its prima facie obvious to combine prior art elements according to known methods to yield predictable results.  One of skill in the art would have a reasonable expectation of success as both Donda and Chen teaches implants used to repair bone defects.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613